Case 2:20-cv-11734-PDB-EAS ECF No. 12, PageID.125 Filed 04/16/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MARVIN BELSER, SR.,

      Plaintiff,                              Case No. 2:20-cv-11734

v.                                            HON. PAUL D. BORMAN

MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.,

      Defendants.
                                      /

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
                 ORDERS ACTION (ECF NO. 10)

      Plaintiff Marvin Belser, Sr., a prisoner in the custody of the Michigan

Department of Corrections, brought a pro se civil rights complaint pursuant to 42

U.S.C. § 1983, alleging racial discrimination, denial of access to the courts and the

prison grievance system, property theft, and interference with his disability

accommodations. The Court denied Plaintiff’s application for in forma pauperis

status and dismissed his complaint without prejudice, ECF No. 8, because Plaintiff

is a “three-striker” who failed to demonstrate he was “under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g).

      Now before the Court are Plaintiff’s “Motion for Orders Action,” ECF No.

10, and a recent letter, ECF No. 11, which the Court will construe as a motion for

reconsideration and supplemental pleading. In the pleadings, Plaintiff both repeats
Case 2:20-cv-11734-PDB-EAS ECF No. 12, PageID.126 Filed 04/16/21 Page 2 of 2




his previous claims and describes more recent actions by individual corrections

officials. All allegations are of the same sort: interference with his legal mail, food,

property, and his ability to file grievances; and the failure to replace his wheelchair

and television. None of the allegations in Plaintiff’s recent pleadings supply a non-

speculative basis on which to base a finding of imminent danger. See Swenson v.

Pramstaller, 169 F. App’x 449, 450-51 (6th Cir. 2006).

      Motions for reconsideration are subject to E.D. Mich. L.R. 7.1(g)(3), which

provides:

      Generally, . . . the court will not grant motions for rehearing or
      reconsideration that merely present the same issues ruled upon by the
      court, either expressly or by reasonable implication. The movant must
      not only demonstrate a palpable defect by which the court and the
      parties have been misled but also show that correcting the defect will
      result in a different disposition of the case.

      Nothing in Plaintiff’s two pleadings presents a “palpable defect” by which

the Court has been misled, or which would result in an outcome other than the

dismissal of Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(g).

      Accordingly, Plaintiff’s “Motion for Orders Action,” ECF No. 10, is

DENIED.

      SO ORDERED.

Dated: April 16, 2021
                                               s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge

                                           2
